Case: 14-40661      Document: 00513099698         Page: 1    Date Filed: 06/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-40661
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            June 30, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

LUIS MENDOZA-HERNANDEZ, also known as Liborio Campuzano-Magana,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:13-CR-1161


Before JOLLY, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Luis Mendoza-Hernandez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Mendoza-Hernandez has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Mendoza-Hernandez’s response. We concur with counsel’s assessment that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40661   Document: 00513099698    Page: 2   Date Filed: 06/30/2015


                               No. 14-40661

the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                     2